Citation Nr: 1221747	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  10-10 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The Veteran served on active duty from May 1948 to May 1950.  He died in December 2008.  The Appellant is his surviving spouse.  

This appeal arises to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for the cause of death.  The Board remanded the case for development in March 2011.  

In April 2012, the Appellant submitted a response to the March 2012 supplemental statement of the case.  The Appellant's letter reiterated her belief that the Veteran had contracted malaria during service, and she resubmitted documents already of record about transmission of malaria, infections due to Plasmodium (p.) falciparum, and complications of p. falciparum malaria.  The Appellant resubmitted the October 2010 medical opinion provided by JS, MD, already of record.  Through her representative, the Appellant waived her right to review of this evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2011).  Appellate review may proceed.

In her April 2012 letter, the Appellant also asked whether documents provided to her representative, DAV, had been associated with the record.  In its May 2012 Informal Post-Remand Presentation, the Appellant's representative indicated that all evidence provided by the Appellant was of record.  Appellate review may proceed.  




FINDINGS OF FACT

1.  The Veteran died on December [redacted], 2008.  

2.  The immediate cause of death listed on the certificate of death was respiratory failure, due to or as a consequence of fungemia sepsis, due to or as a consequence of ARDS [acute respiratory distress syndrome]; due to or as a consequence of hypotension.  

3.  At the time of his death, the Veteran's only compensable service-connected disability was PTSD, rated 70 percent disabling, and the Veteran had been granted a total evaluation based on individual unemployability.  

4.  The medical evidence establishes that Veteran's death due to hypotension and respiratory failure resulted from overwhelming infection (sepsis) at the site of a dialysis access graft necessitated by chronic renal failure resulting from vasculitis. 

5.  The preponderance of the medical evidence establishes that the Veteran's PTSD did not cause the Veteran's death or substantially and materially contribute to the Veteran's death.


CONCLUSION OF LAW

A disability or disease incurred in or aggravated by service, or that may be presumed to have been incurred in service, did not cause or substantially or materially contribute to the Veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.102, 3.312 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant contends that the Veteran's PTSD caused or contribute to his death, or, alternatively, that malaria incurred in service caused or contributed to the Veteran's death.

Notice and Assistance

VA must notify claimants of certain procedural aspects of their claims, including advising the claimant of information and evidence not of record that is necessary to substantiate a claim, advising the claimant which information and evidence VA will obtain and which information and evidence the claimant is expected to provide, among other notice requirement, and VA must assist claimants in obtaining evidence that might substantiate their claims.  38 U.S.C.A. §§ 5100, 5102, 5103 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In the context of a claim for service connection for the cause of a Veteran's death, notice to the claimant must include (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
The RO provided the Appellant pre-adjudication notice by letters dated in January 2009 and May 2009.  These notifications substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The May 2009 pre-adjudicatory notice advised the Appellant that the Veteran had been granted service connection for PTSD during his lifetime, and that service connection had not been granted for any other disorder.  The letters provided an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and provided an explanation of the evidence and information required to substantiate a DIC claim based on conditions not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The communications submitted by the Appellant demonstrate that she understood what evidence and/or information was necessary to substantiate her claim, and she submitted evidence relating the Veteran's service-connected disability to his death.  She also alleged that service connection should have been grated for additional disorders, primarily malaria, and submitted evidence to substantiate the claim for service connection for malaria, and well as evidence relating malaria to the Veteran's death.  The claimant has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

VA has assisted the claimant in obtaining evidence.  In particular, private medical evidence identified by the Appellant was obtained, especially private clinical records of JS, MD, who treated the Veteran for many years prior to his death.  On appeal, a medical opinion was obtained in response to the Appellant's contention that VA had not given enough weight to her lay contentions and the medical articles she submitted.  After that opinion was obtained, the Appellant submitted a private medical opinion from Dr. S and statements alleging that the Veteran had malaria in service.  The appeal was Remanded for consideration of the additional evidence.  Additional medical opinion was obtained.  

All known and available records relevant to the issues on appeal have been obtained and associated with the claims file, and the Appellant's April 2012 communication, reviewed in light of the evidence of record, establishes that the Appellant does not contend otherwise.  VA has substantially complied with the notice and assistance requirements and the Appellant is not prejudiced by a decision on the claim at this time.

Service Connection, Cause of Death

To establish service connection for the cause of the Veteran's death, competent evidence must be presented that relates the fatal cause or causes to a period of military service or a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).  A claimant may establish a nexus to service for a cause of death even where service connection was not granted during the Veteran's lifetime.  

The competent evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must alone or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to be a "contributory cause" of death, it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that it combined to cause death, that it aided or lent assistance to the production of death, that is, that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; Gabrielson v. Brown, 7 Vet. App. 36 (1994).


Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.  

Facts

A.  Service treatment records 

The Veteran's service treatment records include a service induction examination.   He was treated during service for a laceration, acne vulgaris, a cold, pharyngitis, foot blisters, and lymphadenitis.  The Veteran sustained trauma to the left ear when he was bitten by a patient during the course of the Veteran's duties in a psychiatric unit.  

There are several pages of treatment notes regarding a skin infection on the feet.  The report of a February 1949 inpatient admission reflects that the Veteran was hospitalized for epidermophytosis, left foot, severe.  Eleven pages of laboratory reports, nursing notes, dental records, and consultation notes attached to the February 1949 admission cover sheet show that the Veteran was treated for a variety of foot disorders, including plantar warts and calcaneal bursitis, as well as the epidermophytosis noted as the reason for admission.  He was also treated for acne vulgaris and a possible fracture of the left thumb.  

In March 1949, the Veteran was admitted for possible pneumonia.  He reported chills and fever.  Several laboratory tests of the blood and a throat culture failed to disclose any abnormality.  The Veteran was treated with penicillin.  A March 1950 treatment note reflects a diagnosis of upper respiratory infection, and a March 1950 radiology report reflects that radiologic examination of the lungs disclosed no abnormalities.  The Veteran's March 1950 separation examination states, "Malaria and syphilis denied."  

B.  Post-service medical treatment

1995 private treatment notes from JS, MD, reflect that the Veteran had diabetes mellitus.  VA treatment notes beginning in December 2000 reflect that the Veteran was treated in VA rheumatology clinic for vasculitis, which had already been diagnosed.  His vasculitis was thought possibly to be Wegener's granulomatosis.  For purposes of information only, the Board notes that Wegener's granulomatosis is defined as a multisystem disease manifested by systemic necrotizing granulomatous vasculitis affecting primarily the small blood vessels of the body, the respiratory tract, and the kidneys.  Dorland's Illustrated Medical Dictionary 816 (31st ed. 2007).  

In 2008, the Veteran's developed chronic end-stage renal disease as a result of his vasculitis.  In June 2008, his renal insufficiency became so severe that he required renal dialysis.  A dialysis access graft was surgically inserted in the Veteran's right arm in June 2008.  In November 2008, he developed intractable vomiting, and was admitted for hospital care.  The treating providers determined that the Veteran was in multisystem failure, possibly due to septic shock.  Treatment with antibiotics resulted in some improvement, but, when an attempt was made to provide dialysis to the Veteran, he relapsed into shock.  He was intubated and placed on a ventilator to support his respiratory function.  When the Veteran was taken off the ventilator, he was unable to breathe, and died of respiratory failure.  

Analysis

The claims files reflect that at the time of the Veteran's death, service connection was in effect for post-traumatic stress disorder (PTSD) rated 70 percent disabling.  Entitlement to a total disability rating based on individual unemployability (TDIU) had been established, effective from October 16, 2003.  The Veteran's service treatment records establish that he sustained trauma to the left ear during service, but he withdrew a claim for service connection for left ear residuals of that trauma. 

The claims file reflects that the Appellant and the Veteran were married at the time of the Veteran's death.  According to a Certificate of Death, the Veteran died at a private hospital on December [redacted], 2008.  He was 78 years old.  The immediate cause of death, as listed on the Certificate of Death, was respiratory failure, due to or as a consequence of fungemia sepsis, due to or as a consequence of ARDS [acute respiratory distress syndrome]; due to or as a consequence of hypotension.  No autopsy or other post-mortem examination was performed, as that portion of the Certificate of Death remains blank. 

In February 2009, the Appellant requested service connection for the cause of death.  In April 2009, she submitted a medical article discussing a study that found that veterans who had PTSD were more likely to have metabolic syndrome.  The Appellant contended that the Veteran's PTSD resulted in metabolic syndrome, which caused his death.  

In May 2010, the Appellant's representative contended, in part, that, since the Veteran's PTSD was 70 percent disabling, medical opinion was required.  In July 2010, the Board requested expert opinion as to the cause of the Veteran's death.  The provider who was asked to review the file concluded that the Veteran's death was a clear consequence of multi-system organ failure, precipitated by overwhelming infection in an individual with a tunnel catheter for dialysis.  The reviewer noted that a high risk of systemic infection is an ongoing risk for an individual with a tunnel catheter for dialysis.  The reviewer further explained that the Veteran's end-stage renal failure, unavoidably requiring dialysis, was a consequence of progressive vasculitis.  

The reviewer concluded that there was a less than 50 percent probability that the Veteran's PTSD was the principal cause of the Veteran's death.  The examiner provided the rationale that there is no established correlation between PTSD and vasculitis.  

The reviewer also concluded that there was less than a 50 percent probability that PTSD caused or accelerated the principal cause or the immediate cause of the Veteran's death.  The reviewer explained that the only feasible manner in which PTSD could alter the course of end-stage renal disease would be if the PTSD resulted in self-neglect or failure to seek care.  The examiner further noted that the records showed that the Veteran repeatedly accessed care in a timely fashion, with the assistance of his spouse.  

The reviewer also concluded that the Veteran's PTSD less than likely affected his metabolic syndrome, because his diabetes was under good control.  The reviewer noted that the Veteran's risk factors for metabolic syndrome due to family history and use of prednisone required for control of vasculitis were far more likely to contribute to the Veteran's metabolic syndrome than was PTSD.  

The reviewer also stated that no speculation was required as to the Veteran's actual cause of death or the precipitating factors, because sepsis is a frequent and common cause of death with end-stage renal failure requiring line access for hemodialysis.  The reviewer noted that it would require speculation to link the Veteran's PTSD to his cause of death.  

The Appellant was notified of the 2010 medical opinion in September 2010.  In October 2010, the Appellant submitted a letter from J.S., M.D., who had been the Veteran's treating physician for many years.  Dr. S's opinion, in its entirety (as corrected with one handwritten correction which is not initialed) states:

The above named individual was my patient for over 15 years.  He suffered from several different medical conditions including posttraumatic stress disorder as a result of an event while he served in the military.  During that episode his ear was almost completely bitten off.  This haunted him for his entire life[.]  [I]t caused extreme anxiety.

I believe that [the Veteran's] PTSD hastened his death and contributed to his demise.  

The private October 2010 opinion is favorable to the Appellant's claim, in that Dr. S states that the Veteran's PTSD hastened the Veteran's death.  However, if a service-connected disability is not a principal cause of death, but is a contributory cause of death, the governing regulation requires that the contribution of the service-connected disability to the Veteran's death must be substantial or material.  38 C.F.R. § 3.312(c)(1).  The opinion from Dr. S., although favorable, does not address the extent of the contribution to the Veteran's death, that is, whether the service-connected PTSD materially or substantially hastened the Veteran's death or contributed to his demise.  Thus, the opinion, although favorable, does not fully address the required evidence.  

The Appellant also alternatively contended that the Veteran's death was caused by or accelerated by malaria.  The Appellant stated that the Veteran contracted malaria while in Hawaii, and stated that his service treatment records showed that the Veteran was treated for malaria in service.  She did not identify a specific service medical treatment record related to malaria or which established that the Veteran was treated for malaria.  She submitted medical information from the Internet showing that malaria could result in vasculitis or sepsis.  

In May 2011, a VA reviewer summarized the Veteran's service treatment records and the records related to the Veteran's post-service medical care and records of his death.  The reviewer noted that he was unable to find a reference in the Veteran's service treatment records to malaria.  The reviewer further noted that there was no reference to active malaria in the records of the Veteran's treatment prior to his death.  The reviewer commented that there was no notation of malaria in the VA list of medical problems and no reference to malaria in the private treatment records.  The Board gives great weight to the VA reviewer's conclusion that there was no reference in the service treatment records showing that the Veteran had malaria and that the Veteran was not treated for malaria after service.  

The examiner stated that the chronic problem with malaria is anemia, and the Veteran did not have anemia until he developed chronic renal failure.  The reviewer concluded that the Veteran's renal failure was secondary to vasculitis, which was not caused by malaria or PTSD.  The reviewer stated that the conditions noted on the death certificate, that is, respiratory failure and ARDS secondary to sepsis, were not secondary to, caused by, or accelerated by PTSD or malaria.  

Both VA examiners who reviewed the Veteran's records dissociated PTSD from the cause of death or the underlying conditions contributing to the Veteran's cause of death.  The VA examiner who provided the May 2011 opinion simply stated that vasculitis is a collagen disease not associated with PTSD or malaria.  The reviewer who provided the 2010 opinion stated that there was no established correlation between PTSD and vasculitis or the other conditions contributing to the Veteran's death.  The reviewer who provided the May 2010 opinion explained that the only contribution of PTSD to the Veteran's death which would not require resort to speculation would be if the Veteran's anxiety caused him not to seek treatment appropriately.  The reviewer concluded that this was not the case.

A private physician has associated service-connected PTSD with the Veteran's cause of death, while two VA examiners have dissociated PTSD with the cause of death.  It appears that each physician knew or reviewed the pertinent medical history and it appears that each physician supplied at least some rationale for their conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  

The May 2011 opinion concludes that malaria, if contracted during the Veteran's service, did not contribute to his death.  The medical opinion that malaria did not contribute to the Veteran's death is more persuasive than the Appellant's lay statements that malaria did contribute to the cause of the Veteran's death.  The Appellant has provided articles linking malaria to a variety of medical disorders and complications.  However, since no provider who treated the Veteran referenced malaria in relation to any of the disorders treated, there is no medical evidence that the medical articles about malaria are applicable.  

The appellant, in her April 2012 statement, contends that the reviewer who provided the 2011 opinion was incorrect in determining that the Veteran did not contract malaria in service.  The Board notes that the reviewer stated that he was unable to find documentation to support the Appellant's contention that the Veteran contracted malaria in service, but, even assuming that the Veteran did contract malaria in service, it was less than 50 percent likely that malaria, if present, contributed to the Veteran's death.  The reviewer carefully explained that no provider who treated the Veteran during the year the Veteran died noted that the Veteran had a history of malaria, no provider assigned a diagnosis of malaria, no provider treated malaria, and there were no references to malaria in the record.  For these reasons, the reviewer stated, there was no medical evidence that malaria contributed to the Veteran's death.  

The Board also notes that fungemia sepsis, the type of infection suspected in the Veteran's case, is caused by fungal infection, not by p. falciparum, the protozoan parasite that causes malaria.  See Dorland's Illustrated Medical Dictionary 761, 1477 (31st ed. 2007) (defining fungemia, p. falciparum).  

The Board has considered each provision of 38 C.F.R. § 3.312.  As set forth in 38 C.F.R. § 3.312(a), VA must determine whether a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(b) provides the definition of a principal cause of death.  Service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

After a careful analysis of all the facts and circumstances surrounding the death of the Veteran, including, particularly, in this case, the detailed records of the Veteran's final hospitalization, the Board concludes that the Veteran's PTSD was not a principal cause of death.  In particular, no medical record during the months preceding the Veteran's death discussed PTSD.  PTSD was not identified on the death certificate as a cause of death, and no VA or private provider has indicated that PTSD was a principal cause of the Veteran's death.  As discussed below, the preponderance of the evidence is against a finding that PTSD contributed substantially or materially to the Veteran's death or to acceleration of the Veteran's death.  The Board also finds that no disorder which caused or contributed to the Veteran's death may be presumed related to the Veteran's service, as no diagnosis of vasculitis, renal failure, or respiratory disorder was manifested within an applicable presumptive period following the Veteran's 1950 service discharge.  

At 38 C.F.R. § 3.312(c), a contributory cause of death is defined as one not related to the principal cause, but which contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that the claimed cause of death casually shared in producing death, but rather it must be shown that there was a causal connection.  In this case, the medical evidence establishes that vasculitis resulted in chronic renal failure, for which the Veteran required dialysis beginning in June 2008.  After a dialysis access was surgically placed in the Veteran's right arm in June 2008, the Veteran developed several complications.  In December 2008, he developed intractable vomiting, became hypotensive, was determined to be septic shock (fungemia sepsis) though to be related to the dialysis access graft, and developed respiratory failure.  The preponderance of the evidence is against a finding that it is at least as likely as not that PTSD, for which service connection had been granted, or malaria, which the appellant alleges the Veteran incurred during service, contributed materially or substantially to cause the Veteran's death.  Thus, the evidence is against a finding that PTSD was a contributory cause of the Veteran's death.  

The Board is also mindful that the regulation notes that, although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, the regulation provides that "it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  The Veteran's PTSD did not affect a "vital organ" as contemplated in this provision of 38 C.F.R. § 3.312.  Even though the Veteran's PTSD was evaluated as 70 percent disabling, the preponderance of the medical evidence establishes that the Veteran's PTSD did not contribute to vasculitis, or the complications of vasculitis, culminating in chronic renal failure.  The medical opinions which specifically address whether PTSD was related to sepsis resulting in respiratory failure concluded that PTSD did not cause or contribute materially or substantially to sepsis or respiratory failure.  

The Appellant has raised numerous arguments in favor of her claim.  The evidence clearly establishes that the Veteran suffered a traumatic event in service.  The October 2010 statement of Dr. S, and statements made by the Veteran during his lifetime, as well as the statements by the Appellant, establish that the Veteran was affected by the memories of this event.  These statements are credible.  However, the issue before the Board does not require the Board to determine whether the Veteran's PTSD was related to his service or to determine the severity of PTSD.  These statements are consistent with the grant of service connection for PTSD, but do not provide competent medical evidence that PTSD affected a vital organ or that the effect of PTSD on a vital organ contributed materially and substantially to the Veteran's death.  

The Board has also considered the lay statements by the Appellant about the possible contribution of malaria to the Veteran's death, and the possible contribution of metabolic syndrome to the Veteran's death and the argument that PTSD made the Veteran more vulnerable to metabolic syndrome.  The Board finds that, as to each of these arguments, lay contentions, even buttressed by medical articles, are not competent to establish causation of the complex medical conditions presented by the Veteran prior to his death or to establish the relationship between PTSD and the diagnosed medical conditions.  The appellant's lay testimony is not competent to establish the Veteran's cause of death.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (medical evidence is not categorically required when the determinative issue involves either a medical etiology or diagnosis; VA must consider the competency of lay evidence).  

Although there is evidence favorable to the claim that PTSD hastened the Veteran's death, that evidence is outweighed by the unfavorable evidence.  The two VA medical opinions, including the detailed, persuasive 2010 opinion, establish by a preponderance that it is less than likely that PTSD caused, contributed to, or was causally related to the Veteran's death.  The unfavorable medical evidence greatly outweighs the favorable evidence linking the Veteran death to malaria or linking metabolic syndrome to the cause of the Veteran's death and to service-connected PTSD.  The preponderance of the evidence is against a contention that PTSD affected a vital organ and that such effect on a vital organ contributed materially or substantially to the Veteran's death.  
The preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and the claim must be denied.  


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


